Title: To James Madison from Sanford Clark, 9 June 1814
From: Clark, Sanford
To: Madison, James


        
          Milford, Wayne County, Pennsyla.June 9th. 1814
          Respected Sir,
        
        Midshipman John Clark who fell on the Eventful 10th. of Sepr. on Lake Erie was my son. I represent him as Administrator—the proportion of prize money for the Capture of the British Squadron annexed to his name will of course be payable to me.
        Would you have the goodness to inform me on whom or what Office & in what manner I must draw for the money. It is with repugnance that I trouble you for this information, but since the rising of Congress, I am left without Correspondents at Washington. I have the Honor to be with high consideration, Your obedient servant
        
          Sanford Clark
        
      